         Case 1:18-cv-00262-CSM Document 59 Filed 07/13/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Tarpey, LLC,                          )
                                      )
               Plaintiff,             )      ORDER ADOPTING STIPULATION
                                      )      OF DISMISSAL
       vs.                            )
                                      )
Epic Ceramic Proppants, Inc., and     )
Jim Xu, an individual,                )      Case No. 1:18-cv-262
                                      )
               Defendants.            )


       On July 10, 2020, the parties filed a Stipulation of Dismissal with Prejudice. The court

ADOPTS the parties’ stipulation (Doc. No. 58). This action is DISMISSED in its entirety with

prejudice and without further costs, disbursements, or attorney’s fees to any party.

       IT IS SO ORDERED.

       Dated this 13th day of July, 2020.

                                             /s/ Charles S. Miller, Jr.
                                             Charles S. Miller, Jr., Magistrate Judge
                                             United States District Court
